Case 5:21-cv-01727-EJD Document 14-7 Filed 03/16/21 Page 1 of 3




           EXHIBIT 2
         Case 5:21-cv-01727-EJD Document 14-7 Filed 03/16/21 Page 2 of 3



April 5, 2020

VIA EMAIL

Aparna Bawa
General Counsel
Zoom Video Communications
Aparna.bawa@zoom.us

Dear Ms. Bawa:

RingCentral has become aware of various media reports, two class action lawsuits and an
investigation by the New York State Attorney General, regarding alleged privacy and security
issues associated with the Zoom’s applications, products, and services. We are also aware of
multiple Zoom blog posts discussing several of the recently publicized privacy and security
issues and Zoom’s responses. Nonetheless, we are getting conflicting information and need
accurate, up-to-date information to determine how these issues (and any other privacy and
security issues you may be aware of) affect RingCentral Meetings (powered by Zoom) and
impact RingCentral’s customers and end users. To that end, we have several specific requests.

First, please confirm that, going forward, Zoom will notify RingCentral in writing immediately
upon becoming aware of any event that could reasonably constitute: (a) unauthorized access to,
or disclosure or acquisition of, any RC End User1 data; or (b) collection, use, or transfer of any
RC End User data in violation of (i) Zoom’s privacy policy, (ii) RingCentral’s privacy policy2 (iii)
the Zoom-RingCentral Strategic Alliance Agreement3, (iv) the RingCentral Inc. Data Processing
Addendum4, or (v) any other applicable law or regulation (collectively, “Vulnerabilities”). Put
simply, we cannot continue learning about Vulnerabilities from the press or from our customers.
We need your assurance that we will be given information about the existence of Vulnerabilities
in real time so that we can address them for our customers.

Second, please confirm that Zoom will provide RingCentral with all patches, remedial
measures, and fixes Zoom has or develops for any Vulnerabilities in real time. Again, we
cannot be in the situation of getting fixes or patches after Zoom deploys them for its direct
customers – as that lag will severely damage Ring Central’s business and trust with its
customers.

Third, in order to put us in the position to answer our customer’s questions, we need you to
describe, for each Vulnerability you have identified since January 1, 2020, (a) the nature of the
Vulnerability, (b) the timeline of its discovery, investigation, and remediation, and (c) the nature
of the remediation (with as much technical detail as you can provide). We also need you
immediately to deliver to RingCentral a patch, remedial measure, or other technical fix for the
Vulnerability immediately if one is available and – if it isn’t – provide us with regular updates as
to your progress. To that end, we would like to stand up a daily call (which we would like to


1
  “RC End User data” is any personal data of a RingCentral Customer or a user of any RingCentral
product or service that Zoom may intentionally or unintentionally access, see, collect, use, share, store or
process.
2
  Available at https://www.ringcentral.com/legal/last-update-October-15-2019/privacy-notice.html
3
  Dated October 8, 2013, as subsequently amended (the “SAA”)
4
  Dated December 4, 2017 (the “DPA”)
        Case 5:21-cv-01727-EJD Document 14-7 Filed 03/16/21 Page 3 of 3



begin as early as tomorrow (Monday)) between our security teams until all of the identified
Vulnerabilities have been resolved.

The foregoing items are the minimum informational and logistical items that Ring Central needs
to protect the privacy and security of its customers in the near term. We therefore need a
response on these issues urgently and no later than 12:00 pm PT on Tuesday April 7, 2020.

Please contact me at johnm@ringcentral.com or (650) 472-4071 if you have any questions or
require any clarifications.

Sincerely,




John Marlow
General Counsel
